—Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered August 11, 1998, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 20 years, unanimously affirmed.
*274The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning identification and credibility.
By failing to object, by making general objections, or by failing to request any further relief after objections were sustained and testimony stricken, defendant failed to preserve his various evidentiary claims and we decline to review them in the interest of justice. Were we to review them, we would find no basis for reversal.
We perceive no basis for a reduction in sentence and reject defendant’s unpreserved claim that the sentence was based on improper criteria. Concur — Mazzarelli, J. P., Andrias, Wallach, Lerner and Rubin, JJ.